—Order unanimously affirmed with costs. Memorandum: Plaintiff commenced this action to recover damages for personal injuries that he sustained in a one-car accident in the State of Michigan. The automobile in which plaintiff was a passenger struck a pool of water during a heavy rainstorm, spun out of control and rolled over. Defendants moved for summary judgment dismissing the complaint based on the “sudden emergency doctrine” under Michigan law (see, Moore v Spangler, 401 Mich 360, 382-383, 258 NW2d 34, 43; Vander Laan v Miedema, 385 Mich 226, 231-232, 188 NW2d 564, 567). Supreme Court properly denied the motion. Whether the circumstances constituted a “sudden emergency” and whether defendants’ conduct was reasonable in light of those circumstances are issues for the trier of fact (see, Sacco v Phillippsen, 272 AD2d 889; see also, Kuci v Manhattan & Bronx Surface Tr. Operating Auth., 88 NY2d 923, 924). (Appeal from Order of Supreme Court, Erie County, Burns, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Lawton, JJ.